       Case 1:17-cv-05987-AT Document 105 Filed 02/06/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK
                                                )
 JOSEPH GREGORIO, et al.                        )      No. 1:17-cv-05987-AT
          Plaintiffs,                           )
 v.                                             )      Judge Analisa Torres
                                                )
 PREMIER NUTRITION CORP.,                       )
          Defendant.                            )
                                                )

                                  NOTICE OF APPEAL

        Notice is hereby given that Class Member/Objector Dave Mager (“Mager”) appeals

to the United States Court of Appeals for the Second Circuit from this Court’s Final

Judgment and Order of Dismissal With Prejudice entered on January 17, 2019 (ECF Doc.

101). Mager also appeals from any order or judgment identifying Mager’s fee objection,

imposing sanctions, or requiring an appeal bond (including any order entered or signed

subsequent to this notice of appeal).

February 2, 2019                        Respectfully submitted,

                                        /s/ George W. Cochran
                                        George W. Cochran
                                        LAW OFFICE OF GEORGE W. COCHRAN
                                        1385 Russell Drive
                                        Streetsboro, Ohio 44241
                                        Tel: (330) 607-2187
                                        Fax: (330) 230-6136
                                        lawchrist@gmail.com
                                        Attorney for Class Member/Objector Dave Mager

                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing document was filed via the
 ECF filing system on February 2, 2019, and that as a result electronic notice of the
 filing was served upon all attorneys of record.


                                                       /s/ George W. Cochran
                                                       George W. Cochran
